DETAILED ACTION
This correspondence is responsive to the Amendment filed on August 9, 2022. 
In the amendment, claims 1-3, 6-7, 11-13, 15 and 17 are amended, claims 5, 9-10 and 18-22 are cancelled and a new claim 23 is added.  
As discussed in more detail below, the newly added claim 23 was incorrectly numbered. The application already had a claim 23 that was dependent on claim 21, which is now cancelled. It therefore appears that a typographical error occurred and that the amendment intended to cancel claims 18-23 and add a new system claim 24. Please also see attached Interview Summary.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Previous Claim 18 Objection Withdrawn
Claim 18 has been cancelled and the previous objection to claim 18 is withdrawn. 

Previous Claim 6 Rejection - 35 USC § 112 Withdrawn
Applicant’s amendment overcomes the previous rejection of claim 6 under 35 U.S.C. 112(b). The rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see page 1, filed August 9, 2022, with respect to amended claim 1 including the limitations of claims 5, 9 and 10 that were indicated as being allowable in the Non-Final Office Action mailed April 12, 2022, have been fully considered and are persuasive.  The prior art rejection of claim 1 and respective dependent claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in interviews with Applicant’s representative Ted Sabety on August 11-12, 2022. More specifically, on August 11, 2022, the Examiner requested authorization for an Examiner's Amendment of a new system claim 23 to recite a processor and authorization was provided. The next day, the Examiner realized that the application already had a claim 23 and requested authorization for the Examiner's Amendment to include canceling old claim 23 and renumbering the newly added claim to 24. Authorization was provided, with the caveat that Applicant's representative did not presently have the claims in front of him and expressly reserved the right to rectify any mistakes in the Examiner's Amendment, to which the examiner agreed. Please also see attached Interview Summary. 

The application has been amended as follows:

In the Claims:

1. A method executed by a computer system comprised of a first server, a second server and a user's computer operating a browser process in communication with the first server and second server comprising: 
transmitting from the first server to the user computer a webpage data object comprised of data representing a webpage source identifier and a geographic descriptor, said webpage data object further comprised of a script comprising an interactive content; 
extracting at the user computer by the browser process, the webpage source identifier and the geographic descriptor; transmitting from the user computer to the second server, the webpage source identifier and the geographic descriptor; 
receiving at the user computer a selection input; 
transmitting the selection input to the second server; 
receiving from the second server a first content object corresponding to the selection input; 
automatically selecting, at the second server, a second at least one content data object stored at the second server by matching the transmitted geographic descriptor with an at least one second geographic descriptor corresponding to the second at least one content data object stored at the second server; 
transmitting to the user computer from the second server, the second at least one content data object; and 
displaying on the user computer, by the browser process, the transmitted second at least one content data object within the displayed webpage without redisplaying the entire webpage.  

2. (previously presented) The method of Claim 1 where the automatically selecting step is further comprised of selecting the second at least one content data object by matching the webpage source identifier with an at least one website source identifier corresponding to the selected at least one content data object.  

3. (previously presented) The method of Claim 1 where the automatically selecting step is further comprised of: 
determining if the second at least one content data object is comprised of a content type that corresponds to a content type identifier comprising a data record stored on the second server that corresponds to the webpage identifier.  

4. (previously presented) The method of Claim 3 where the determining step is comprised of executing a text string matching process.  

5. (cancelled) 
 
6. (previously presented) The method of Claim 1 where the script is interpreted by the browser process.  

7. (previously presented) The method of Claim 1 where the displaying step is further comprised of displaying the transmitted second at least one content data object in a predetermined location within the displayed webpage as a single session.  

8. (previously presented) The method of Claim 1 further comprising: 
at the user computer, by the browser process, detecting an at least one interactivity event; 
determining a timing of the detected at least one interactivity event; and 
transmitting a message to the second server comprised of data representing the detected at least one interactivity event type and the determined timing data.  

9. (cancelled) 
 
10. (cancelled)  

11. (previously presented) The method of Claim 1 further comprising receiving as input at the user computer interactivity commands and processing the received interactivity commands using the browser process executing the script.  

12. (previously presented) The method of Claim 1 where the interactive content is comprised of an interactive element that when rendered by the browser process presents a list of at least one additional interactive content associated with the geographic descriptor.  

13. (previously presented) The method of Claim 1 further comprising:
 storing at the second server an at least one data representing a content in a data structure that relates the at least one data representing a content to a corresponding at least one geographic descriptor; 
at the second server, using the extracted geographic descriptor to automatically select at least one data representing a content with a matching corresponding geographic descriptor; and 
transmitting from the second server to the user computer the interactive content, said interactive content comprised of the selected at least one data representing a content.
  
14. (previously presented) The method of Claim 1 further comprising: 
at the second server, conducting a logic check to determine the validity of the webpage source identifier.   

15. (previously presented) The method of Claim 1 where the selecting step is further comprised of: validating the selected second at least one content data object by determining a current date and determining if the second at least one content data object corresponds to a date range that includes the determined current date. 
 
16. (previously presented) The method of Claim 1 further comprising: 
at the second server, storing an at least one advertising content data in a data structure that associates the stored at least one advertising content data with an at least one geographic descriptor; and 
at the second server, using the extracted geographic descriptor to select an at least one of the stored advertising content data and transmitting the selected at least one selected advertising content data to the user computer.  

17. (previously presented) The method of Claim 1 further comprising:
embedding in the webpage data object a data representing a display layout configuration; 
at the user computer, using the transmitted webpage data object to determine an at least one parametric data about the display layout configuration; 
transmitting to the second server the determined parametric data; and 
at the second server, generating the second content data object by using the transmitted parametric data to automatically select content components or interactivity controls that will comprise the generated second content data object.  

18.- 23. (cancelled)  
  
24. (currently amended) A computer system for delivering geographically selected content data objects comprised of a processor and a data storage device comprised of program data that when such program data is executed by the computer system processor, causes the computer system processor to perform any one of the methods 1-4[[.]], 6-8, and 11-17.

Allowable Subject Matter
Upon entry of the authorized examiner’s amendment, claims 1-4, 6-8, 11-17 and 24 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144